Citation Nr: 1225251	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-33 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected right foot fracture residuals of 2nd and 3rd metatarsal bones with exostosis of the 2nd metatarsal.  


ATTORNEY FOR THE BOARD

C. Hancock, Counsel










INTRODUCTION

The Veteran served on active duty from December 1982 to October 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  This decision continued the zero percent (noncompensable) disability rating then in effect for the Veteran's service-connected right foot disability.

Historically, service connection was granted by the RO in July 2003 for status post fracture right foot metatarsal bones; a zero percent rating was assigned, effective from January 13, 2003.  The Veteran did not appeal this decision.  A claim seeking an increased rating was received on October 2, 2006.  An April 2007 RO rating decision continued the zero percent rating.  The Veteran again requested an increased rating; his claim was received on February 1, 2008.  The June 2008 rating decision again continued the zero percent rating.  The Veteran thereafter submitted a notice of disagreement in March 2009.  A July 2009 rating decision increased to 10 percent the disability rating assigned for the right foot disability, effective from February 1, 2008.  A statement of the case (SOC) was mailed to the Veteran in August 2009, and the Veteran submitted his substantive appeal in September 2009.  The substantive appeal expressed the Veteran's disagreement with the percent of disability which had been assigned to his service-connected right foot disability, as well as included his objection with the effective date which had been assigned.  The RO later, in February 2012, found that clear and unmistakable error had been found in the effective date assigned for the 10 percent increased evaluation, and established the effective date for the 10 percent rating as October 2, 2006.  The Board notes that since the increase to 10 percent did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming that his service-connected right foot fracture residuals of the 2nd and 3rd metatarsal bones with exostosis of the 2nd metatarsal warrant a rating in excess of the currently-assigned 10 percent disability rating.  The Board determines that a remand is necessary so that the Veteran can be scheduled for another VA orthopedic examination.

The Veteran claimed as part of his September 2009 substantive appeal that his right foot disability was "getting worse."  He added that he was provided shots [for pain relief] every four months.  Of record is a January 2009 VA informed consent form, showing that the Veteran consented to a right foot injection.  He was instructed to return to the clinic in four months.  Review of VA outpatient medical records in Virtual VA (an electronic paperless claims processing system) dated from August 2009 to December 2011 does not show that the Veteran was afforded another injection up to December 2011.  A December 2010 treatment note did include, among the Veteran's active problems, traumatic arthropathy involving the ankle and foot.  Also as part of his substantive appeal, he described his pain as "severe," adding that he had difficulty standing or walking.  The Veteran was last afforded a VA examination to evaluate the severity of his service-connected right foot disability in April 2008.  This is more than four years ago.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the most appropriate course is to order a current VA examination to determine the manifestations and severity of the Veteran's right foot disability.






Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should schedule the Veteran for a VA examination to determine the severity of the service-connected right foot fracture residuals of 2nd and 3rd metatarsal bones with exostosis of the 2nd metatarsal.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the service-connected right foot fracture residuals of 2nd and 3rd metatarsal bones with exostosis.  The examiner should specifically indicate whether associated foot disability is moderate, moderately severe, or severe.

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factor limits motion.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  The Veteran is hereby notified that it is his responsibility to report for a scheduled VA examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  Thereafter, the RO/AMC must review the claims folder and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO/AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should readjudicate the Veteran's claim.  If the benefit sought is not granted in full, the Veteran should be furnished a supplemental SOC (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


